Exhibit 10.1
AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT
     This Amendment No. 3 (this “Amendment”) to the Employment Agreement, dated
as of May 18, 2000, by and between Stanley Erck, an individual resident of the
Commonwealth of Massachusetts (“you”), and Iomai Corporation, a Delaware
corporation (the “Company”), as amended by Amendment No. 1 thereto on
October 25, 2001 and Amendment No. 2 thereto on December 1, 2005 (as so amended,
the “Employment Agreement”) is made and entered into as of May 12, 2008, by and
between you and the Company. Capitalized terms used and not otherwise defined in
this Amendment are used herein as defined in the Employment Agreement.
     WHEREAS, in accordance with Section 17(c) of the Employment Agreement, you
and the Company desire to amend certain provisions of the Employment Agreement,
as set forth below.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties herby agree as follows:

  1.   Amendment to Section 3(c). The last sentence of Section 3(c) of the
Employment Agreement is hereby amended and restated in its entirety as follows:
        “Your options shall be governed by the Company’s option plans pursuant
to which the grant has been, or in the future is, made and shall vest under the
Company’s standard vesting schedule, provided, however, that the Company agrees
that, at any time after a Change in Control, upon termination of your employment
with the Company for any reason or other separation from the Company for any
reason, all of your unvested options, whether granted by the Company pursuant to
this Section 3(c) of this Agreement or otherwise, shall immediately vest and
become exercisable.”     2.   Consent. You and the Company acknowledge and agree
that the execution of Voting Agreements, in the form provided to you, by and
between Intercell AG and holders of over 50% of the Company’s outstanding Common
Stock, on or about May 12, 2008, shall not, in and of itself, be deemed a
“Change in Control” for purposes of the Employment Agreement.     3.   Full
Force and Effect. Except as modified, amended and supplemented above, all
rights, terms and conditions of the Employment Agreement shall remain in full
force and effect.     4.   Effect of Amendment. This Amendment is an amendment
to the Employment Agreement. Unless the context of this Amendment otherwise
requires, the Employment Agreement and this Amendment shall be read together and
shall have the effect as if the provisions of the Employment Agreement and this
Amendment were contained in one agreement. After the effective date of this
Amendment, all references in the Employment Agreement to the “Employment

 



--------------------------------------------------------------------------------



 



      Agreement,” “this Agreement,” “hereto,” “hereof,” “hereunder” or words of
like import referring to the Employment Agreement shall mean the Employment
Agreement as amended by this Amendment.     5.   Governing Law. Regardless of
the choice of law provisions of the State of Delaware or any other jurisdiction,
the parties agree that this Amendment shall be otherwise interpreted, enforced
and governed by federal laws and the laws of the State of Delaware.     6.  
Counterparts. This Amendment may be executed in counterparts, and when so
executed, each counterpart shall be deemed an original, and said counterparts
together shall constitute one and the same instrument.

[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

             
 
  By:   /s/ Stanley C. Erck
 
Stanley C. Erck    
 
                IOMAI CORPORATION    
 
           
 
  By:   /s/ Russell P. Wilson
 
        Name: Russell P. Wilson         Title:   Chief Financial Officer    

 